Citation Nr: 0405450	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  02-11 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
malaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In February 2004 , the Board granted the veteran's motion to 
advance this case on the docket due to advancing age.  38 
C.F.R. § 20.900(c)(2003).
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126).  VA has a duty to notify a claimant of 
all information and evidence necessary to substantiate and 
complete a claim for VA benefits, as well as the development 
responsibilities of the claimant and of the VA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  VA also has a duty to 
assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
2002).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date. 

A review of the claims folder reflects that on VA Form 21-
4142, Authorization and Consent To Release Information to the 
Department of Veterans Affairs, the veteran indicated that he 
had sought treatment from two private physicians, Dr. F. 
Olash and B.T. Wojda.  While treatment reports from Dr. Olash 
have been secured and associated with the claims file, it 
does not appear that the RO ever attempted to obtain Dr. 
Wojda's medical records.  In addition, a review of a July 
2001 VA examination report reflects that the veteran reported 
that his "physician" had scheduled him for an infectious 
disease consult on September 25, 2001, and that he was to 
provide a copy of the report to VA.  However, a copy of the 
consult from the veteran's private physician is not contained 
in the claims file.  As these records might be relevant to 
the veteran's increased evaluation claim, the RO should 
attempt to locate these records and associate them with the 
claims folder.

The veteran contends that his service-connected malaria is 
more disabling than the current noncompensable rating.  The 
veteran's claims that he has had relapses of his malaria over 
the past six years.  In this regard, he maintains that he 
continues to suffer from episodes of chills and fever, as 
well as joint aches, which he believes are residuals of his 
malaria (see July 2001 VA examination report).  The RO has 
assigned a noncompensable evaluation to the veteran's service 
connected malaria pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (2003).  Under this diagnostic code, malaria as an 
active disease warrants a 100 percent rating.  Pursuant to 
the NOTE following such code, relapses of malaria must be 
confirmed by the identification of malarial parasites in 
blood smears.  Id.  In this case, although the veteran was 
afforded a VA infectious disease examination in July 2001, 
the examiner did not perform any blood tests for malaria.  
Overall, no examiner, either private or VA, has specifically 
discussed findings from blood smears and those findings would 
be useful prior to final adjudication of the claim.  Further, 
residuals of malaria, such as involving liver or spleen 
damage, are rated under the appropriate body system 
diagnostic code rating criteria of 38 C.F.R. Part 4 (2003).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and that the 
veteran has been afforded procedural due process, the case is 
REMANDED to the RO for the following actions:  

1.  Review the claims folder and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), is 
completed with respect to the appellant's 
claim of entitlement to an increased 
(compensable) evaluation for malaria.   
The notice must be specific to the claim 
on appeal.
2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who have treated him 
for his malaria since service.  After 
obtaining an appropriate release from the 
veteran for each provider, private or VA,  
whose records are not already associated 
with the claims folder, request the 
complete clinical records of all such 
treatment, if any, to specifically 
include all clinical records, not just 
summaries of treatment, from B.T. Wojda, 
M.D., Dupont Circle ( # 410) Dupont 
Medical Building.  In addition, the RO 
should attempt to obtain a copy of the 
report of private physician infectious 
disease consult, which was scheduled for 
September 25, 2001 and referred to by the 
VA examiner in the September 2001 VA 
examination report.  If requests for any 
records are not successful, advise the 
veteran and his representative that VA 
was unable to obtain the identified 
records; explain efforts undertaken by VA 
to obtain the records; and afford the 
veteran the opportunity to submit any 
outstanding private records himself.  

3.  Then, the RO should schedule the 
veteran for a VA infectious disease 
examination to evaluate the veteran's 
malaria relapse, if any.  The claims 
folder, including a copy of this remand, 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate that a review of 
the claims file was made.  All indicated 
studies should be performed, to include 
blood smears and all manifestations of 
current disability should be described in 
detail.  

The examiner should specifically comment 
upon the presence or absence of malarial 
parasites in the veteran's blood smears; 
and, if present, the extent of the 
residual disability due to any relapse of 
malaria.  It is essential that the 
examiner discuss the presence or absence 
of symptoms compatible with malaria.  In 
addition, the examiner should comment on 
whether the veteran suffers from liver or 
spleen damage, and should describe 
manifestations of any associated current 
disability in detail.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

4.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

5.  Then, the RO should readjudicate the 
issue on appeal under pertinent 
regulatory criteria.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
within the applicable time period before 
the claims folder is returned to the 
Board for further review.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



